DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment received on 2 August 2022. 
Claims 1-3, 5, 8, 10, 12-16 have been amended. Claim 6  has been cancelled. Claim 11 was withdrawn. Claims 1-5 and 7-16 are pending and addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    577
    862
    media_image1.png
    Greyscale


Claim(s) 1-5, 7-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 2013/0066303).

Regarding claims 1 and 15-16, Hart teaches a treatment instrument (Fig. 1) comprising: 
a rotating body including (Fig. 1; [0043]-[0044]): 
a shaft that extends along a longitudinal axis from a proximal end to a distal end (Fig. 1: shaft 12; [0044]); 
an end effector that is disposed at the distal end of the shaft (Fig. 1: end effector assembly 90; [0046]); and 
a connecting portion that is attached to the shaft (Fig. 6: rotation knob 200; [0064]);
and a housing that is configured to support the rotating body such that the rotating body is rotatable around a predetermined rotation axis with respect to the housing (Fig. 2: housing 20; [0047]), 
and a lock mechanism that is configured to prevent the rotating body from rotating around the predetermined rotation axis when the longitudinal axis of the rotating body deviates from the predetermined rotation axis (As seen in Fig. 6, there are spaces present after assembly of the treatment device, which allow for movement when a force is acted upon the device and are important for preventing the treatment device from breaking during use. Applying sufficient force to the shaft of a rotating treatment device would cause the elements to become misaligned and prevent further rotation, thereby “locking” the rotating portion. Therefore, since the prior art structure is capable of performing the intended use, then it meets the claim.), wherein: 
one of the connecting portion and the housing includes an engagement projection that protrudes in a direction traverse to the predetermined rotation axis (Fig. 6: tabs 240), and a different one of the connecting portion and the housing includes an engagement recess that is recessed in the direction transverse to the predetermined rotation axis and extends entirely around the predetermined rotation axis (Fig. 6: apertures 250), the engagement projection is configured to rotate around the predetermined rotation axis relative to the engagement recess in a state in which the engagement projection is disposed in the engagement recess,-3-Application No. 16/227,269 the engagement projection includes a first rotation support surface and a first sliding resistance surface, the engagement recess includes a second rotation support surface that faces the first rotation support surface, and a second sliding resistance surface that faces the first sliding resistance surface, and the first sliding resistance surface is configured to come into contact with the second sliding resistance surface to generate a frictional force that is larger than a frictional force between the first rotation support surface and the second rotation support surface (Fig. 6: tabs 240 and apertures 250 have at least two surfaces which come in contact with a surface of the opposite element. Surfaces are known to generate a frictional force when one surface pushes against another, unless they are known to be frictionless.).

Regarding claim 2, Hart teaches the treatment instrument according to claim 1, wherein a distance from the predetermined rotation axis to the second sliding resistance surface is greater than a distance from the predetermined rotation axis to the first rotation support surface (Annotated Fig. 6).

Regarding claim 3, Hart teaches the treatment instrument according to claim 1, wherein, between the first rotation support surface and the second rotation support surface, there is a play that is configured to displace the rotating body with respect to the predetermined rotation axis of the housing by a load of an external force applied to the rotating body from a direction transverse to the predetermined rotation axis (Fig. 6 shows spacing between shaft 12, rotating knob 200, and housing 20. A “play,” as defined by Oxford Languages, is a “space in or through which a mechanism can or does move”. As seen in Fig. 6, there are spaces present after assembly of the treatment device, which allow for movement when a force is acted upon the device and are important for preventing the treatment device from breaking during use. Therefore, since the prior art structure is capable of performing the intended use, then it meets the claim.).

Regarding claim 4, Hart teaches the treatment instrument according to claim 1, wherein: an opening through which the shaft passes is formed at a distal end of the housing, and an inner diameter of the opening is larger than an outer diameter of the shaft (Fig. 6).

Regarding claim 5, Hart teaches the treatment instrument according to claim 1, wherein: the engagement projection and the engagement recess form a joint assembly that is rotatable around the predetermined rotation axis (Fig. 6: tabs 240 and apertures 250).

Regarding claim 7, Hart teaches the treatment instrument according to claim 5, wherein the engagement projection includes a plurality of parts at appropriate intervals in a circumferential direction around the predetermined rotation axis (Fig. 6: fingers 230, tabs 240; [0062]-[0063]).

Regarding claim 8, Hart teaches the treatment instrument according to claim 1, wherein: the rotating body includes a rotating knob configured to be operated, and a maximum radius of the rotating knob is larger than a maximum radius of the connecting portion (Fig. 6: rotation knob 200; [0062]).

Regarding claim 9, Hart teaches the treatment instrument according to claim 1, wherein the shaft of the rotating body is configured to be elastically deformed  ([0047], [0058]).

Regarding claim 10, Hart teaches the treatment instrument according to claim 5, wherein the joint assembly includes a plurality of joints on the rotating body and the housing (Fig. 6: fingers 230, tabs 240; [0062]-[0063]).

Regarding claim 12, Hart teaches the treatment instrument according to claim 10, wherein: the rotating body includes a rotating knob configured to be operated, and a clearance along the longitudinal axis between the housing and the rotating knob is larger than a clearance of the joint assembly between the engagement projection and the engagement recess along the longitudinal axis (Fig. 6; MPEP 2144.04(IV)(A) – the claimed invention would not be expected to perform differently than the device of Hart if the dimensions of the clearances were slightly different. Both devices have spaces between the rotating knob, housing, and shaft which allow the rotating portion to rotate.).

Regarding claim 13, Hart teaches the treatment instrument according to claim 10, wherein: the rotating body includes a rotating knob configured to be operated, and a clearance along a direction perpendicular to the longitudinal axis between the housing and the rotating knob is larger than a clearance along the direction perpendicular to the longitudinal axis of the joint assembly between the engagement projection and the engagement recess (Fig. 6; MPEP 2144.04(IV)(A) – the claimed invention would not be expected to perform differently than the device of Hart if the dimensions of the clearances were slightly different. Both devices have spaces between the rotating knob, housing, and shaft which allow the rotating portion to rotate.).

Regarding claim 14, Hart teaches the treatment instrument according to claim 1, further comprising an operation element attached to the housing and configured to be rotationally operated, wherein the end effector is configured to bend with respect to the shaft by an operation of the operation element ([0047], [0058]).

Response to Arguments
Applicant’s arguments filed 2 August 2022 with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding Applicant’s argument for a lock mechanism formed when the shaft deviated from the longitudinal axis, it is known in the field of electrosurgical devices with rotatable distal ends that the distal components, such as the shaft and rotating knob, may be obstructed from further rotating if they are not in proper alignment. As seen in the figures of Hart and Mueller, there are gaps and spaces between the rotation knob, shaft, and housing after the device has been assembled in order to allow for some movement and prevent breaking the device during use. Therefore, applying sufficient force to the shaft of a treatment device, such as Hart, would cause the shaft and any connecting elements to become misaligned or come in further contact with each other, and obstruct the shaft from further rotation. 

Conclusion
Accordingly, claims 1-5, 7-10, and 12-16 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scheib (US 2016/0302840) discloses a rotatable electrosurgical treatment device with a locking feature. 
Crooks (US 20160327200) discloses a mechanical stop mechanism to stop a mechanism from rotating.  
Baxter (US 2017/0112488) discloses an electrosurgical treatment device with a lock mechanism to limit movement of the distal end of the shaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th 9AM~5PM, F 9AM~12PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794